                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MARSHA ANN FREDERICK,

                       Plaintiff,                                      4:19CV3081

        vs.
                                                                         ORDER
ANDREW SAUL, Commissioner of Social
Security,

                       Defendant.

       Plaintiff has filed a Motion for Leave to proceed in forma pauperis (Filing No. 2). Upon
review of the motion, the Court finds that Plaintiff is financially eligible to proceed in forma
pauperis. Accordingly,


       IT IS ORDERED that Plaintiff’s Motion for Leave to proceed in forma pauperis (Filing
No. 2) is granted. Plaintiff may proceed in this matter without prepaying fees or costs.



       Dated this 13th day of August, 2019.
                                                             BY THE COURT:

                                                             s/ Michael D. Nelson
                                                             United States Magistrate Judge
